Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
Applicant argues for the “Claim Rejections under 35 U.S.C. §102” that
Claim 1 recites, inter alia, “the external racking device further comprising monitoring means configured to enable or to disable the operation of the electric motor depending on the status of a circuit breaker and/or a switchgear to be racked in or racked out from a cabinet.” Claim 15 requires the structure of claim 1 and also recites, inter alia, “enabling or disabling the operation of the electric motor of the external racking device depending on the status.”
The Examiner cites Greer, col. 5, ll. 49-51, as allegedly anticipating this portion of claim 1. (See Office Action, p. 6). This portion of Greer states that “[a]n encoder is mounted to the motor 102,” and that “[t]he encoder mounted to the motor 102 and a motor position sensor 116 mounted on the horizontal motor carriage 113 track both circuit breaker and racking unit movement and position.” There is no mention of the device enabling or disabling the motor as a result of the status, regardless of how the term “status” is interpreted.
Further, as to the rejection of claim 15, the Examiner even admits that “Greer fails to disclose ... enabling or disabling the operation of the electric motor of the external racking device depending on the status...” (See Office Action, pp. 8 and 9). Thus the Examiner seems to contradict the argument that claim 1 is anticipated by Greer in the rejection of claim 15.
In view of the above, the Examiner does not allege any portion of Greer or any other reference that actually discloses “monitoring means configured to enable or to disable the operation of the electric motor depending on the status of a circuit breaker and/or a switchgear to be racked in or racked out from a cabinet,” as recited in claim 1. Accordingly, claim 1 has not been properly shown to be anticipated by Greer.
It is therefore respectfully submitted that Greer at least fails to teach, suggest, or disclose a “monitoring means configured to enable or to disable the operation of the electric motor depending on the status of a circuit breaker and/or a switchgear to be racked in or racked out from a cabinet,” as recited in claim 1. Accordingly, it is respectfully submitted that claim 1 is not anticipated by Greer. All other claims depend from claim 1, include all recitations thereof, and are therefore allowable for at least the same reasons as presented above. Withdrawal of this rejection is respectfully requested. (Applicant’s remarks of 9/8/22, pp. 9-11).

Claim 1 requires “the external racking device further comprising a monitoring means configured to enable or to disable an operation of the electric motor depending on a status of the electrical circuit breaker and/or a switchgear to be racked in or racked out from the cabinet.”  Greer (US 8,604,369) discloses at column 4, lines 28-53 that
The remote racking unit has a control box 109 that houses the electronic controls of the unit. The electronic controls comprise a variable frequency drive and a controller, such as a programmable logic controller (PLC); however, the electronic controls are not limited to these items. . . The variable frequency drive and programmable logic controller in the control box 109 control the motor 102. The motor 102 may slide back and forth with the breaker along the motor mount structure 113. A motor housing 112 houses the motor 102. . .  
. . . An encoder is mounted to the motor 102. The encoder mounted to the motor 102 and a motor position sensor 116 mounted on the horizontal motor carriage 113 track both circuit breaker and racking unit movement and position.
The remote racking unit 100 is controlled from a control station (not shown), preferably a touch screen device. . .  

The motor positional sensor 116 of Greer is a monitoring means; and provides positional data as to the position of the motor to “track both circuit breaker and racking unit movement and position” (col. 5, ll. 50-51).  This positional data is provided to the “programmable logic controller” (col. 5, l, 31) as shown in fig. 6, which controls the movement of motor 102.  A more complete explanation of how the external racking device of Greer operates is in the provisional application 61/379,846 from which Greer’s nonprovisional application claims the benefit of: 
The Gear Motor Encoder and the PLC generate a linear counter to monitor and control the location and movement of the breaker as it moves from one position to the other. This linear counter is utilized to monitor the breaker position and initiate stopping of the motor at the proper final breaker position. (App. No. 61/379,846, p. 11). 

Therefore contrary to Applicant’s arguments, “the external racking device” of Greer discloses “a monitoring means configured to enable or to disable an operation of the electric motor depending on a status of the electrical circuit breaker and/or a switchgear to be racked in or racked out from the cabinet” as required by claim 1.
Applicant further argues that 
as to the rejection of claim 15, the Examiner even admits that “Greer fails to disclose ... enabling or disabling the operation of the electric motor of the external racking device depending on the status...” (See Office Action, pp. 8 and 9). Thus the Examiner seems to contradict the argument that claim 1 is anticipated by Greer in the rejection of claim 15.

The Examiner has shown above that Greer does in fact disclose “enabling or disabling the operation of the electric motor of the external racking device depending on the status.”  
Applicant argues for the “Claim Rejections under 35 U.S.C. §103” that
it is respectfully submitted that independent claim 1 is allowable over the reference applied thereto. The additionally cited reference has not been alleged render obvious independent claim 1 as presented above. Therefore, it is respectfully submitted that the cited reference fails to render independent claim 1 obvious. Independent claim 1 is thus allowable over the cited references. The above rejected claims depend from the allowable independent claim, include all recitations thereof, and are therefore allowable over the cited references for at least the reasons presented above. Withdrawal of this rejection is respectfully requested. (Applicant’s remarks of 9/8/22, p. 11).
Applicant argues that claim 15 is allowable based upon the alleged allowability of claim 1.  Applicant has presented only a generalized argument traversing all of the obvious rejections (which includes claim 15), of “[t]he additionally cited reference has not been alleged render obvious independent claim 1 as presented above,” and has failed to present any specific arguments traversing the Examiner’s rejection of claim 15 over the combination of Greer and Zylstra (US 8,395,065) including how the secondary reference Zylstra fails to cure the deficiencies of Greer.  Zylstra does discloses or suggests the limitation that Applicant argues that Greer is lacking. The Examiner has found in the rejection of claim 15 that Zylstra does teach or suggest “enabling or disabling the operation if the electric motor of the external racking device depending on the status.”  
Therefore, the combination of Greer and Zylstra does teach or suggest all the limitations including the limitation of “enabling or disabling the operation if the electric motor of the external racking device depending on the status.”  Since claim 15 is obvious over the combination of Greer and Zylstra, then claim 1 (from which claim 15 further limits) must also have been obvious based on our Examiner’s conclusion of obviousness of claim 15. See Ormco v. Align Tech., 498 F.3d 1307, 1319 (Fed. Cir. 2007) (when a dependent claim is “found to have been obvious, the broader claims . . . must also have been obvious”).  Therefore by virtue of claim 15 being rejected as obvious under 35 U.S.C. 103, claim 1 is also rejected as being obvious under 35 U.S.C. 103.
Applicant argues
Further, as to the rejection of claim 15, the Examiner even admits that “Greer fails to disclose ... enabling or disabling the operation of the electric motor of the external racking device depending on the status...” (See Office Action, pp. 8 and 9). Thus the Examiner seems to contradict the argument that claim 1 is anticipated by Greer in the rejection of claim 15.

As shown above, Greer does in fact disclose the limitation of “enabling or disabling the operation of the electric motor of the external racking device depending on the status...”  Regardless whether the rejection of claim 1 is characterized as anticipated under 35 U.S.C 102 or obvious under 35 U.S.C. 103, if the rejection is under 35 U.S.C. 103, the obviousness rejection includes anticipation using the Greer reference alone because anticipation is the “epitome” of obviousness. Cohesive Techs. Inc. v. Waters Corp., 543 FR.3d 1351 (Fed. Cir. 2008).
Claim Objections
Claims 12, 13 and 17 is objected to because of the following informalities:  
a.	Claim 12, line 2, “power means” should be “a power means”;
b.	Claim 17, line 2, “said device” should be “said external racking device”;
c.	Claim 17, line 5, “a rack in” should be “the racking in” having antecedence in “racking in” of claim 1, line 1; and 
d.	Claim 17, line 5, “a rack out” should be “the racking out” having antecedence in “racking out” of claim 1, line 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 17, line 3, the phrase "even more advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d); and
b.	Claim 17, line 3, “docking module” lacks an article of “a” or “the”.  Is this “docking module” these the same are different from “a docking module” of claim 14, line 2?
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 8,604,369).
With respect to Claim 1, Greer teaches an external racking device (fig. 1, 100) for remotely racking in and racking out an electrical circuit breaker (col. 4, l. 22) from a cabinet (col. 4, l. 21), the external racking device comprising a motor head (102) equipped with an electric motor (102), said electric motor being provided with a rotating shaft (col. 5, l. 23) ended with an adaptor (115), and arranged to be coupled with a racking mechanism (col. 5, ll. 25-26) of the electrical circuit breaker, so that when driven in rotation, the rotating shaft, depending of rotation, triggers either the racking in (col. 4, ll. 18-23) or the racking out (col. 4, ll. 18-23) of the electrical circuit breaker from the cabinet, the external racking device further comprising a monitoring means (116) configured to enable or to disable an operation of the electric motor depending on a status (col. 5, ll. 49-51, able to determine the status based upon the position of the circuit breaker.  Based upon Applicant’s definition of the term “status” (spec. p. 7, ll. 1-5), status “is meant the positioning and the electrical conditions of the circuit breaker. In particular, the status can be, but not limited to, the positioning of the circuit breaker within the cabinet, a close or an open state, the temperature, a usage counter, a maintenance state, and any information coming from the switchgear5 interlocking and signals”; note: there is no claimed requirement for the circuit breaker and/or switchgear to furnish the status to the external racking device) of the electrical circuit breaker to be racked in or racked out from the cabinet.
With respect to Claims 3 and 6-12, Greer further teaches the monitoring means (116) is configured to monitor parameters (col. 5, ll. 49-51) related to the status of a position (col. 5, ll. 50-51) of the electrical circuit breaker in the cabinet (claim 3), the external racking device comprises a human machine interface (fig. 7, Operators Panel Touch Screen) for setting said external racking device (claim 6), the external racking device comprise a wireless remote control (col. 5, l. 57) for controlling the racking in and the racking out operation (claim 7), the external racking device further comprises a chassis (103,105) supporting the motor head, and a control box (109) of the electric motor (claim 8), the chassis comprises a base (105) provided with at least one upward element (103) extending upwardly from the base and supporting the motor head (claim 9), the motor head is arranged so that its height can be adjusted (using 104) by sliding said motor head along the upward element (claim 10), the external racking device further comprises wheels (106,107) coupled to the base to permit a wheeled movement of the chassis (claim 11) and the external racking device further comprises power means (see fig. 6) for powering the motor head (claim 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369) and Zylstra (US 8,395,065).
With respect to Claims 4 and 5, Greer discloses the claimed invention except for the electric motor is further provided with an electrical torque limiter configured to stop the electric motor when said electric motor exerts a torque above a predetermined threshold.  Zylstra teaches the electric motor is further provided with an electrical torque limiter (col. 5, l. 34) configured to stop (col. 5, l. 34) the electric motor when said electric motor exerts a torque (col. 5, ll. 23-24) above a predetermined threshold (claim 4) and the electrical torque limiter is further configured to constantly evaluate (col. 5, ll. 17-18) the torque exerted by the rotating shaft while the external racking device is in operation (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the electrical torque limiter of Zylstra for the purpose of “when the motor 204 is instructed to stop, the inertia will cause the load (i.e., circuit breaker 100) to continue to move in the direction that it was traveling even after the motor 204 is de-energized. When this occurs, damage to the cradle mechanism can occur or the cradle mechanism can become locked or the motor 204 can become undesirably over-torqued” (col. 5, ll. 34-40).
With respect to Claim 15, Greer teaches a method for racking in (col. 4, ll. 18-23) and/or racking out (col. 4, ll. 18-23) an electrical circuit breaker (col. 4, l. 22) from a cabinet (col. 4, l. 21), and implementing the external racking device according to claim 1 (see rejection of claim 1, above), the method comprising: coupling (col. 5, ll. 24-26) the rotating shaft ended with the adaptor with the racking mechanism of the electrical circuit breaker (col. 4, l. 22); determining (col. 5, ll. 49-51) the status (col. 5, ll. 49-51, able to determine the status based upon the position of the electrical circuit breaker.  Based upon Applicant’s definition of the term “status” (spec. p. 7, ll. 1-5), status “is meant the positioning and the electrical conditions of the circuit breaker. In particular, the status can be, but not limited to, the positioning of the circuit breaker within the cabinet, a close or an open state, the temperature, a usage counter, a maintenance state, and any information coming from the switchgear5 interlocking and signals”; note: there is no claimed requirement for the circuit breaker and/or switchgear to furnish the status to the external racking device) of the electrical circuit breaker via the monitoring means (using 115).  Greer fails to disclose a racking mechanism; enabling or disabling the operation of the electric motor of the external racking device depending on the status; and operating the rack in or the rack out operation in case the operation of the electric motor is enabled.  Zylstra teaches a racking mechanism (col. 4, l. 16) of an electrical circuit breaker (fig. 1A, 100); enabling or disabling (col. 5, l. 26, “predetermined duration” is enabling to turn on and disabling to shut off) the operation of the electric motor of the external racking device depending on the status (col. 5, l. 21, based upon position); and operating the rack in (col. 5, l. 19) or the rack out (col. 5, ll. 19-20) operation in case the operation of the electric motor is enabled (during :predetermined duration” of col. 5, l. 26, the motor is enable).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the status of Zylstra for the purpose of “when the motor 204 is instructed to stop, the inertia will cause the load (i.e., circuit breaker 100) to continue to move in the direction that it was traveling even after the motor 204 is de-energized. When this occurs, damage to the cradle mechanism can occur or the cradle mechanism can become locked or the motor 204 can become undesirably over-torqued” (col. 5, ll. 34-40).
Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369) and Ledbetter (US 8,307,545).
Greer discloses the claimed invention except for the power means comprise a rechargeable battery associated with a built in charger.  Ledbetter teaches the power means (col. 4, ll. 32-33) comprise a rechargeable battery (col. 4, l. 29) associated with a built in charger (col. 4, l. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the rechargeable battery of Ledbetter for the purpose of powering the external racking device “independent of engagement with a wall socket or generator” (col. 4, ll. 30-31).
Claims 14 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369) and Hall (US 2019/0280467).
Greer discloses the claimed invention except for the external racking device further comprises a docking module configured to detect a docking of the external racking device in front of the cabinet.  Hall teaches the external racking device (fig. 1B, 100) further comprises a docking module (150 to perform to “perform one or more racking operations” ¶[0058], ll. 7-8) configured to detect (¶[0058], l. 3, autonomous control to 120) a docking of the external racking device in front (see fig. 1B) of the cabinet (see fig. 1B, cabinet including door 122) (claim 14) and the docking module is configured to permit the operation of the external racking device only when said device is properly docked (fig, 2B, 230-6 and ¶[0062], ll. 15-18), ¶[0068], ll. 8-11 and ¶[0116], ll. 12-15) to the cabinet (claim 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer with the docking module of Hall for the purpose of providing a means to detect docking of the external racking device so that a human does not have to have to be present with the switchgear room.
Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Greer (US 8,604,369), Zylstra (US 8,395,065) and Greer (specification of provisional application 61/379,846, available at https://patentcenter.uspto.gov/applications/61379846/ifw/docs).
Greer ‘369 and Zylstra disclose the claimed invention except for the torque is evaluated via measurements of a current feeding the electric motor so that when said current exceeds a predetermined current the operation of the external racking device is interrupted.  Greer ‘846 teaches the torque is evaluated via measurements of a current (p. 11, Gear Motor Over current protection) feeding the electric motor (p. 11, Gera Motor) so that when said current exceeds (p. 12, “If the active torque is sufficiently greater than the stored torque a “Profile Trip” is initiated and the breaker is automatically racked to the disconnect position”) a predetermined current the operation of the external racking device is interrupted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greer ‘369 and Zylstra with the current measurement of Greer ‘846 for the purpose of providing a means to “protect the breaker and cell during the racking process” (p. 12). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,630,060 using the torque of the motor in controlling the racking mechanism.  US 2020/0265572 (¶[0037], ll. 10-17) discloses a robot configured to properly dock to a  switchgear.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  9/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835